The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 34, and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, there is no positive antecedent basis for “the sound capturing device”.
Regarding claim 34, it is not clear what one means by “a simplified 2x2 gain matrix”.  The term “simplified” is a subjective term which does not particularly point out and distinctly claim the subject matter.
Regarding claim 39, it is not understood what one means by filtering the noise data from the target audio data “without a relative direction of the gimbalised microphone and a mounting to a unmanned aerial vehicle (UAV)”.  This language is not clear, nor is understood.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alvord et al. (US 2017/0339487) considered with Forutanpour et al. (US 2012/0182429).
Alvord discloses a method for noise filtering for a sound capturing device (acoustic sensing suite 120) mounted to a UAV, including:  capturing noise data from at least one noise source (see para. 0021, regarding “the acoustic sensing suite 120 may include … one or more noise detection microphones”); capturing target audio data from at least one target audio source (see para. 0021, regarding “the acoustic sensing suite 120 may include one or more signal of interest (SOI) microphones 122 configured to detect a SOI”); filtering the noise data from the target audio data (see figure 5, steps 500-515; see para. 0034-0036, regarding “the processor 132 processes 515 the first acoustic signal [claimed “target audio data”] using the second acoustic signal [claimed “noise data”] to extract a signal of interest.  …The processing 515 may include the processor 132 performing adaptive filtering, acoustic beamforming…”); and outputting filtered target audio (see figure 5, step 520).
Alvord discloses the invention as claimed, including that the acoustic sensing suite 120 may be an array of microphones configured for acoustic beamforming (see figures 3A-3D) wherein the acoustic beamforming may be targeted to the signal of interest, e.g., speech (see para. 0024-0025), but fails to specifically teach receiving directional (beamforming) data corresponding to the relative directions of the at least one noise source and the at least one target audio source and using the directional (beamforming) data to perform the filtering.  Forutanpour discloses a mobile platform including a microphone array capable of implementing beamforming using directional data to produce a ‘null beam’ in a direction of noise and to use directional data to produce a main beam in a direction of target audio (para. 0022), in the same field of endeavor, for the purpose of “amplifying sounds from certain desired directions and suppressing sounds from other directions”.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Alvord, in view of Fortanpour, such that directional (beamforming) data is received corresponding to the relative directions of the at least one noise source and the at least one target source and that the directional (beamforming) data is used to perform the filtering.  A practitioner in the art would have been motivated to do this for the purpose of utilizing directional data to perform beamforming (steering) of the array of microphones to more precisely acquire the at least one noise source and the at least one target audio source such that the noise data can be more accurately filtered from the target audio data.
Regarding claim 2, the directional data is used to determine at least one beamforming configuration wherein at least one beam associated with the beamforming configuration captures at least one of the noise source or the target source and the method includes the step of applying the beamforming configuration to sound data captured by the sound capturing device.  Alvord includes an array of microphones configured for acoustic beamforming (see para. 0024-0025), and as taught by Forutanpour, Alvord uses directional data to determine at least one beamforming configuration as claimed for capturing the noise source and the target audio source.
Regarding claims 3 and 4, the noise data and the target audio data is captured using a sound capturing device (e.g., acoustic sensing suite 120 in the form of an array of microphones configured for acoustic beamforming).  The directional data is used to estimate the power of the noise data and/or the target audio data at the sound capturing device (see Forutanpour; para. 0022, regarding “beamforming alters the delay and gain for each individual microphone in the microphone array 108 in order to produce a ‘null beam’ in the direction of a sound source that is to be suppressed or to amplify a sound source from another direction”).
Regarding claim 18, the sound capturing device (acoustic sensing suite 120) is steered by applying a beamforming configuration to redirect at least one beam to capture the at least one noise source and at least one target audio source.

Claims 28, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Alvord et al. (US 2017/0339487) considered with Forutanpour et al. (US 2012/0182429).
Alvord discloses a method for noise filtering, including:  determining a beam forming pattern comprising a main beam from a sound capturing device (acoustic sensing suite 120 in the form of an array of microphones configurated for acoustic beamforming) mounted to a UAV; capturing noise data (see para. 0021, regarding “the acoustic sensing suite 120 may include … one or more noise detection microphones”); capturing target audio data (signal of interest or SOI) using the main beam (see para. 0024-0025, regarding “an array of microphones may be configured for acoustic beamforming.  …that generates the most appropriate beam pattern characteristics to steer, locate, and focus on the SOI”); filtering the noise data from the target audio data (see figure 5, steps 500-515; see para. 0034-0036, regarding “the processor 132 processes 515 the first acoustic signal [claimed “target audio data”] using the second acoustic signal [claimed “noise data”] to extract a signal of interest.  …The processing 515 may include the processor 132 performing adaptive filtering, acoustic beamforming…”); and outputting filtered target audio (see figure 5, step 520).
Alvord discloses the invention as claimed, including that the acoustic sensing suite 120 may be an array of microphones configured for acoustic beamforming (see figures 3A-3D) wherein the acoustic beamforming may determine a beam forming pattern comprising a main beam for capturing the target audio data (see para. 0024-0025), but fails to specifically teach that the beam forming pattern further includes a null beam for capturing the noise data.  Forutanpour discloses a mobile platform including a microphone array capable of implementing beamforming including determining a beam forming pattern comprising a ‘null beam’ in a direction of noise and a main beam in a direction of target audio (para. 0022), in the same field of endeavor, for the purpose of “amplifying sounds from certain desired directions and suppressing sounds from other directions”.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Alvord, in view of Fortanpour, such that the beam forming pattern further includes a null beam for capturing the noise data.  A practitioner in the art would have been motivated to do this for the purpose of performing ‘null’ beamforming (steering) of the array of microphones to more precisely acquire the at least one noise source such that the noise data can be more accurately filtered from the target audio data.
Regarding claim 29, the null beam captures all of the significant noise sources.
Regarding claim 34, since there is only two beams (e.g., main beam and null beam) that capture two directions of interest (e.g., one of the target sound source and one of the noise source), the noise data is filtered from the target audio data using a simplified 2x2 gain matrix as claimed.

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Alvord et al. (US 2017/0339487) considered with Forutanpour et al. (US 2012/0182429), as applied to claim 28 above, in further view of Van Trees (NPL – “Optimum Array Processing:  Part IV of Detection, Estimation, and Modulation Theory”).
Alvord, as modified and applied to claim 35 above, discloses the invention as claimed including that “the microphone array can be targeted to pick up audio from a beam width of a desired angle in any desired direction” (see Forutanpour; para. 0022), but fails to specifically teach either that the null beam has a beam width of at least 180 degrees, that the null beam has a beam width of 360 degrees minus the beam width of the main beam, that the null beam has a gain which varies by less than 20% across its beam width, or that the null beam has a frequency range defined by a lower frequency where the gain varies by less than 20% at the lower frequency.  However, it is well known in microphone array beamform processing, as taught by Van Trees, that one can design a microphone array to have the parameters as claimed for the purpose of designing the system to include a null beam having the design requirements of the manufacturer as claimed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Alvord, as well known in the art and in view of Van Trees, to configure the beamformer such that the null beam has a beam width of at least 180 degrees, that the null beam has a beam width of 360 degrees minus the beam width of the main beam, that the null beam has a gain which varies by less than 20% across its beam width, or that the null beam has a frequency range defined by a lower frequency where the gain varies by less than 20% at the lower frequency.  A practitioner in the art would have been motivated to do this for the purpose of designing the system to include a null beam having the design requirements of the manufacturer as claimed.

Claims 19,  20, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Alvord et al. (US 2017/0339487) considered with Forutanpour et al. (US 2012/0182429), as respectfully applied to claims 17 and 28 above, in further view of Volkart (US 2020/0279100).
Alvord, as modified and respectfully applied to claims 17 and 28 above, discloses the invention as claimed, but fails to specifically teach that the sound capturing device (e.g., acoustic sensing suite 120 in the form of an array of microphones configurated for acoustic beamforming) is mounted via a gimbal and the gimbal is steered to redirect the sound capturing device as claimed.  Volkart discloses an UAV including a sound capturing device (e.g., one or more of traditional microphones) mounted via a gimbal and the gimbal is steered to redirect the sound capturing device, in the same field of endeavor, for the purpose of more accurately capturing target audio data from a target audio source (see para. 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing data to further modify Alvord, in view of Volkart, such that the sound capturing device (e.g., acoustic sensing suite 120 in the form of an array of microphones configurated for acoustic beamforming) is mounted via a gimbal and the gimbal is steered to redirect the sound capturing device as claimed.  A practitioner in the art would have been motivated to do this for the purpose of more accurately capturing target audio data from the target audio source.
	Regarding claim 39, as clear and understood, the noise data is filtered from the target audio data without a relative direction of the gimbalised microphone and a mounting to a unmanned aerial vehicle (UAV).  As modified above, the relative direction of the gimbalised microphone is not used in the processing to adjust the filtering of the noise data from the target audio data as claimed.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Alvord et al. (US 2017/0339487) considered with Forutanpour et al. (US 2012/0182429) and Volkart (US 2020/0279100), as applied to claim 35 above, in further view of Forutanpour et al. (US 2012/0182429).
Alvord, as modified and applied to claim 35 above, discloses the invention as claimed, including that the gimbalised microphone is a microphone array, but fails to specifically teach that the microphone array is a MEMS array.  Forutanpour discloses a mobile platform including a microphone array capable of implementing beamforming wherein the microphone array is a MEMS array (see para. 0014), in the same field of endeavor, for the purpose of utilizing a microphone array in the form of a MEMS array which is very compact and lightweight in size.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Alvord, in further view of Forutanpour, such that the microphone array is a MEMS array.  A practitioner in the art would have been motivated to do this for the purpose of utilizing a microphone array in the form of a MEMS array which is very compact and lightweight in size.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Alvord et al. (US 2017/0339487) considered with Forutanpour et al. (US 2012/0182429) and Volkart (US 2020/0279100), as applied to claim 35 above, in further view of Morcelli et al. (US 2013/0051577).
Alvord, as modified and applied to claim 35 above, discloses the invention as claimed, including that the gimbalised microphone is a microphone array, but fails to specifically teach that the microphone array is an end-fire line microphone array.  Morcelli discloses a communications system embodied in a device including a microphone array capable of implementing beamforming wherein the microphone array is an end-fire line microphone array (see figure 2), in the same field of endeavor, for the purpose of utilizing a microphone array in the form of an end-fire line microphone array which is simple in configuration and highly effective at capturing target sound from a direction parallel to the microphone array and filtering out noise coming from a direction orthogonal to the microphone array (see para. 0012-0017).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Alvord, in view of Morcelli, such that the microphone array is an end-fire line microphone array.  A practitioner in the art would have been motivated to do this for the purpose of utilizing a microphone array in the form of an end-fire line microphone array which is simple in configuration and highly effective at capturing target sound from a direction parallel to the microphone array and filtering out noise coming from a direction orthogonal to the microphone array.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a microphone array configured for beamforming..

Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
May 16, 2022